        Case 2:19-cv-01384-MLCF-JVM Document 96 Filed 06/23/20 Page 1 of 13



                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

JOHNNY TRAWEEK                                    :        CIVIL ACTION

                                                  :        NO. 19-1384      SECTION “F” 1
VERSUS
                                                  :        JUDGE MARTIN FELDMAN
MARLIN GUSMAN, ET AL.
                                                  :
                                              MAGISTRATE JUDGE
                                              JANIS VAN MEERVELD
******************************************************************************
               MEMORANDUM IN OPPOSITION TO PLAINTIFF’S
                            MOTION TO COMPEL

MAY IT PLEASE THE COURT:

           Defendant James LeBlanc herein opposes Plaintiff’s Motion to Compel,1 which seeks to

compel Defendant LeBlanc to provide additional responses to Plaintiff’s Request for Production

of Documents #26 (“RFP 26”). RFP 26 is contained within Plaintiff’s Fourth Set of Requests for

Production of Documents which were propounded to Defendant LeBlanc on April 29, 2020. The

Motion to Compel should be denied because the parties have not conferred and Plaintiff failed to

make a good faith attempt to confer prior to filing the Motion as required by Fed. R. Civ. Pro.

37(a)(1). Furthermore, the Defendants’ objections to RFP 26 should be sustained and Plaintiff’s

Motion should be denied on the merits. Finally, Plaintiff failed to meet his burden of proving he is

entitled to sanctions.

      I.       FACTUAL TIMELINE REGARDING THE DISCOVERY AT ISSUE

           Plaintiff’s Motion to Compel only seeks to compel responses to RFP 26 but some

circumstances preceding service of RFP 26 are relevant.




1
    Rec. Doc. 95.

                                                 1
        Case 2:19-cv-01384-MLCF-JVM Document 96 Filed 06/23/20 Page 2 of 13



         Plaintiff’s Second and Third Requests for Production were propounded on the Defendants

on January 13, 2020 and February 20, 2020, respectively. Therein, Plaintiff requested:

        RFP 22 - Data: All data necessary to generate pull documents like the February 2019 Pull
         Document, but for all other months from January 2012 to the present.
        RFP 23 - Access: If the DOC will not provide the data above, please provide access to the
         CAJUN system so that Plaintiff can generate pull documents like the February 2019 Pull
         Document, but for all other months from January 2012 to the present.
        RFP 24 - Translation into Reasonably Accessible Form: If the DOC will not provide the
         data or the access above, please translate the data into a reasonably usable form by
         generating monthly pull documents like the February 2019 Pull Document.
        RFP 25 - All CAJUN Time Computation Worksheets within the last six months with “must
         serve” values of zero or less than zero, including both worksheets currently in CAJUN and
         those in paper form.

On February 28, 2020 the Defendants responded to RFPs 22-25, including detailed objections of

vagueness, relevance, overbreadth, undue burden, and qualified immunity.2

         A telephone conference to discuss RFPs 22-253 was scheduled by counsel for the Plaintiff

on April 6 after a lengthy email exchange regarding the topics that would be discussed.4 On April

20, 2020 counsel for the plaintiff and counsel for the defendant conferred by telephone regarding

the answers to RFPs 22-25. Counsel for the Plaintiff recorded the conference. Nine days later, on

April 29, 2020, the Plaintiff propounded the Fourth Set of Requests for Production (RFPs 26 and

27) in direct response to and, allegedly, in accordance with the conference.5 RFPs 22-25 are not

part of the Plaintiff’s Motion to Compel.

         Plaintiff’s Fourth Set of Requests for Production seek the following information:

            RFP 26 - All time computation worksheets for DOC inmates who were sentenced to
             parish time but who were sent to the DOC.

2
  Exhibit 1 – Plaintiff’s Second and Third Requests for Production of Documents
3
  RFPs 22-25 are reflections of similar Requests for Production propounded in Rodney Grant v. Marlin Gusman et
al. Plaintiff filed a Motion for Spoliation of Evidence / Motion to Compel in Grant, which was ultimately denied by
the Court for being overly broad and insufficiently “narrowly tailored.” Rodney Grant v. Marlin Gusman et al. 17-
cv-2797 E.D.LA. 2020 WL 1864857 (E.D.LA. April 13, 2017) (Finding Plaintiff’s request was not “narrowly
tailored” and was unduly burdensome.)
4
  Exhibit 2 – Email Exchange on April 20, 2020 Meet and Confer
5
  Rec Doc. 95-4 at p. 6 – From Most, William on April 29, at 8:40 AM.

                                                         2
      Case 2:19-cv-01384-MLCF-JVM Document 96 Filed 06/23/20 Page 3 of 13



           RFP 27 - All time computation worksheets for all DOC inmates who were convicted
            in Orleans parish and granted credit for time served in an amount greater than or equal
            to their sentence.6

        RFP 26 and 27 clearly seeks some of the same information as RFP No. 25. Accordingly,

on April 29, 2020, the same day RFPS 26 and 27 were propounded by email to the Defendants,

counsel for the Defendants emailed counsel for the Plaintiff asking for clarification as to whether

RFPs 26 and 27 superseded or limited the scope of RFP 25, which had been discussed on April

20, 2020.7 Counsel for the Plaintiff responded shortly thereafter stating: “No, these are in addition

to. Hopefully the protocol we proposed [during the April 20 conference] should resolve the issues

about the prior RFP.”8

        Five days later on May 4, 2020, counsel for the Defendants emailed counsel for the Plaintiff

regarding RFPs 26-27. The Defendants provided a detailed explanation as to why RFPs 26 and 27

were overly broad, burdensome, not narrowly tailored as required by qualified immunity, and why

RFP 26 was not an accurate representation of the conversation that had been held on April 20.

Defendants further suggested ways RFPs 26 and 27 could be more narrowly tailored. Defendants

requested Plaintiff resend RFPs 26 and 27 with more narrowly tailored criteria.9 Plaintiff’s counsel

responded by email, later that day. 10 In pertinent part, counsel for the Plaintiff stated “we will

agree to narrow the scope of the requests to a period of May 2, 2017 (one year prior to Mr.

Traweek's sentencing) to the present.”11

        On Monday June 1, 2020, counsel for the Plaintiff emailed counsel for the Defendants

stating, “These RFPs were due last Friday, and we didn't receive any responses. When can we



6
  Rec. Doc. 95-3.
7
  Rec Doc. 95-4 at p. 6 – From Glazer, Phyllis on April 29, at 8:41 AM.
8
  Rec Doc. 95-4 at p. 6 – From Most, William on April 29, at 9:00 AM.
9
  Rec Doc. 95-4 at p. 5 – From Wheeler, Jeffery “Beau” on May 4, at 3:19 PM.
10
   Rec Doc. 95-4 at p. 4 – From Most, William on May 4, at 9:01 PM.
11
   Rec Doc. 95-4 at p. 4 – From Most, William on May 4, at 9:01 PM.

                                                       3
       Case 2:19-cv-01384-MLCF-JVM Document 96 Filed 06/23/20 Page 4 of 13



receive full responses?”12 The Defendants responded on the same day, provided objections, agreed

to provide documents,13 and explained that they had calendared the due date for June 3, rather than

May 29, as a result of Plaintiff’s significant and substantive rewording of RFPs 26 and 27 on May

4.14

        Plaintiff responded via email on June 3, 2020 that all objections by the defendants were

waived, and demanded the full production of all documents responsive to RFPs 26 and 27.15 On

June 4, 2020 Defendants explained their position that the responses were not due until June 3,

2020, pointed out that Plaintiff had almost completely redrafted his request via email, and that the

response date had been calendared accordingly.16

        On June 4, 2020 Plaintiff sent another email demanding full compliance with RFP 26 as it

was originally written before the Plaintiff’s substantively altered RFP 26 in the May 4 email,

demanded that Defendants withdraw their Qualified Immunity objection, and threatened to file a

motion to compel.17 Nowhere in any of the email exchanges did Plaintiff ever attempt to discuss

the Defendants’ relevance, overly broad, or undue burden objections or otherwise attempt to

amicably confer about the Requests.

        On June 8, 2020 Defendants provided Plaintiff with various responsive documents to RFPs

26 and 27, and conversed with Plaintiff’s counsel on other discovery issues.18 On June 9, six days

before filing the Motion to Compel, Plaintiff sent an email inquiring about the time computations




12
   Rec Doc. 95-4 at p. 4 – From Most, William on June 1, at 8:44 AM.
13
   Defendants stated that they were still gathering the responsive documents, and would provide them as soon as
possible. The documents responsive to RFP 26 and 27 were ultimately provided on June 8, 2020 after they were
received by defense counsel, and the parties are in an ongoing discovery discussions regarding those documents.
14
   Rec Doc. 95-4 at p. 3 – Email from Wheeler, Erin on June 1, at 12:54 PM.
15
   Rec Doc. 95-4 at p. 2 & 3 – Email from Most, William on June 3, at 8:45 AM.
16
   Rec Doc. 95-4 at p. 1 & 2 – Email from Wheeler, Erin on June 4, at 3:02 PM.
17
   Rec Doc. 95-4 at p. 1 – Email from Most, William on June 4, at 4:20 PM.
18
   Exhibit 3 at p. 3 – Email from Wheeler, Erin on June 8, at 3:54 PM.

                                                         4
      Case 2:19-cv-01384-MLCF-JVM Document 96 Filed 06/23/20 Page 5 of 13



worksheets produced, and asked to schedule a meet and confer conference.19 20 On June 15, 2020,

Plaintiff followed up on his June 9 email at 2:10 PM, asking once more to set up a meet and confer

“regarding the failure to fully respond to RFP 26 and 27.”21 At 2:43 PM on June 15, Plaintiff filed

this Motion to Compel.22 Later that day Defendants responded to Plaintiff’s 2:10 PM email,

substantively discussed several discovery issues, and asked if Plaintiff would like to schedule a

meet and confer within a week or two.23 Plaintiff responded on June 16 asking “are you available

to meet and confer on June 25th?” regarding RFP 26 and 27.24 The parties ultimately agreed to

meet and confer by telephone on June 29, 2020.25

     II.      LEGAL STANDARD

              A. Motion to Compel

           A party may move for an order compelling production of documents pursuant to Fed. R.

Civ. P. Rule 37. All motions to compel “must include a certification that the movant has in good

faith conferred or attempted to confer with the person or party failing to make disclosure or

discovery in an effort to obtain it without court action.”26 When a movant fails to confer, attempt

to confer, or to include the required certificate with his motion, the motion to compel must be

denied.27

              B. Award of Attorney Fees


19
   Exhibit 3 at p. 1 & 2 – From Denson, Casey on June 9, at 11:08 AM.
20
   This particular suit, as well as a long list of similar suits also handled by Plaintiff’s counsel regarding similar
allegations, has involved extensive discovery – both written and by deposition. Thus far the parties have been able to
resolve the vast majority of their disagreements amicably, and at the time of this writing the parties are still engaging
in substantive talks on a variety of other discovery requests in this suit. As it stands there is currently a meet and confer
conference scheduled in this suit for June 29, 2020 that directly addresses issues with RFP 27, along with a large
number of other discovery disputes.
21
   Exhibit 3 at p. 1 – Email from Denson, Casey on June 15, at 2:10 PM.
22
   Rec. Doc. 95.
23
   Exhibit 4 at p. 6 & 7 – Email from Wheeler, Erin on June 15, at 9:13 PM.
24
   Exhibit 4 at p. 5 & 6 – Email from Denson, Casey on June 16, at 10:00 AM.
25
   Exhibit 4 at p. 1 – Email from Wheeler, Erin on June 23, at 8:25 AM.
26
   Fed. R. Civ. P. Rule 37(a)(1).
27
   Cangelosi v. New York Life Ins. Co., No. 15–325, 2016 WL 4975127, *2 (M.D. La. Sept, 15, 2016)

                                                             5
      Case 2:19-cv-01384-MLCF-JVM Document 96 Filed 06/23/20 Page 6 of 13



            The District Court may, “after giving an opportunity to be heard, require the party or

deponent whose conduct necessitated the motion, the party or attorney advising that conduct, or

both to pay the movant's reasonable expenses incurred in making the motion, including attorney's

fees.”28 However, fees are not to be awarded where: “(i) the movant filed the motion before

attempting in good faith to obtain the disclosure or discovery without court action; (ii) the opposing

party's nondisclosure, response, or objection was substantially justified; or (iii) other

circumstances make an award of expenses unjust.”29

     III.      PLAINTIFF FAILED TO CONFER IN GOOD FAITH

            Plaintiff did not confer in good faith prior to filing the Motion to Compel as is required by

Fed. R. Civ. P. Rule 37(a)(1). Plaintiff’s failure to confer is undeniable considering the parties

scheduled a “meet and confer” to be conducted on June 29, 2020. Plaintiff filed the Motion to

Compel on June 15, 2020. The following day, Plaintiff sent an email requesting scheduling a “meet

and confer” to discuss RFP 26 and 27.30 Considering the Plaintiff’s post-filing actions to schedule

the Rule 37 conference, Plaintiff’s arguments about how he attempted to confer in good faith prior

to filing the Motion are unpersuasive.

             Plaintiff states he “sent several emails seeking compliance with the discovery request”

and that “Defendants’ counsel did not respond.”31 The emails from counsel for the Plaintiff do not

constitute a good faith attempt to confer as required by Rule 37(a).

            In Robin v. Weeks Maine, Inc. the movant for a motion to compel, pointed to a series of

email correspondences demanding responses as proof that he had met and conferred with defense

counsel. This Honorable Court ruled that “a good faith attempt to meet and confer typically


28
   Fed. R. Civ. P. Rule 37(a)(5)(A).
29
   Fed. R. Civ. P. Rule 37(a)(5)(A)(i) – (iii).
30
   Exhibit 4 at p. 5 & 6 – Email from Denson, Casey on June 16, at 10:00 AM.
31
   Rec. Doc. 95-1 at p. 5.

                                                        6
      Case 2:19-cv-01384-MLCF-JVM Document 96 Filed 06/23/20 Page 7 of 13



requires an in person meeting or a telephone call.”32 This general requirement that a good faith

attempt to meet and confer be conducted by in person meeting or by telephone is not unique, and

other Courts have denied similar motions to compel for the same reason. “Prior to filing this

Motion, Dimitric did not confer, except through an [e-mail], with defense counsel.... For this

reason, alone, his Motion should be denied.”33

           Like in Robin and Dimitric, the Plaintiff herein “sent several emails seeking

compliance.”34 Those emails contain no indication Plaintiff intended the emails to act as a meet

and confer, never cited Rule 37, and the subject-line merely reads “Traweek: Discovery Requests.”

Furthermore, prior to the Motion to Compel, counsel for the Plaintiff and counsel for the

Defendants have met numerous times by telephone to confer about other discovery matters. More

importantly, though, the Plaintiff scheduled a telephone conference to discuss the RFPs at issue in

the Motion to Compel but, the telephone conference was scheduled after he filed the Motion. It

cannot be concluded that the Plaintiff complied with the conference requirement of Rule 37 prior

to filing the Motion to Compel and, therefore, the Motion should be denied.

     IV.      PLAINTIFF IS NOT ENTITLED TO ATTORNEY FEES

           Fees are not to be awarded where: “(i) the movant filed the motion before attempting in

good faith to obtain the disclosure or discovery without court action; (ii) the opposing party's

nondisclosure, response, or objection was substantially justified; or (iii) other circumstances make

an award of expenses unjust.”35 The Plaintiff filed the Motion to Compel on June 15, 2020. The

following day, the Plaintiff scheduled the Rule 37 conference about the RFPs that are at issue in




32
   Gary Robin v. Weeks Marine, Inc. 17-cv-1539 2017 WL 3311243 (E.D.LA. Aug. 3, 2017)
33
   Dimitric v. Tex. A & M Univ., No. 06-cv-107, 2007 WL 1090982, at *1 (S.D. Tex. April 9, 2007).
34
   Rec. Doc. 95-1 at p. 5 subsection G.
35
   Fed. R. Civ. P. Rule 37(a)(5)(A)(i) – (iii).

                                                       7
      Case 2:19-cv-01384-MLCF-JVM Document 96 Filed 06/23/20 Page 8 of 13



the Motion. Plaintiff obviously filed the Motion before attempting in good faith to confer. He is

not entitled to attorneys’ fees.

     V.      PLAINTIFF FAILED TO ADDRESS THE OBJECTIONS RAISED BY THE
             DEFENDANTS AND, THEREFORE, FAILED TO MEET HIS BURDEN OF
             SHOWING HE IS ENTITLED TO AN ORDER COMPELLING
             PRODUCTION

          Defendants raised four objections to RFP 26: (1) that RFP 26 was overly broad and not

reasonably calculated to produce relevant documents, (2) that it presented an undue burden, and

(3) qualified immunity’s requirement that discovery be narrowly tailored.36 Plaintiff argues that

these objections are without merit because the “Request for Production 26 was suggested by

Defendant’s counsel as an example of what would be relevant and narrowly tailored.”37 [emphasis

not added] In support of his contention Plaintiff introduces a partial transcript of a nearly one hour

long discovery meet and confer held on April 20, 2020 regarding RFPs not at issue for this motion.

             A. Overbreadth, and Qualified Immunity Objections

          The Fifth Circuit, in Backe v. Leblanc, has clearly stated that even if a district court finds

that a plaintiff “pled facts overcoming qualified immunity,” the district court can “authorize only

discovery narrowly tailored to rule on [a defendant’s] immunity claims.38 “One of the most salient

benefits of qualified immunity is protection from pretrial discovery, which is costly, time-

consuming, and intrusive.”39 “[A] party asserting the defense of qualified immunity is not immune

from all discovery, only that which is avoidable or overly broad.”40

          Defendants assert that RFP 26 is overly broad in its scope, and not narrowly tailored.

Plaintiff’s claim that a DPSC policy (or lack thereof) enforced by Defendants led to a “pattern and


36
   Rec. Doc. 95-5.
37
   Rec. Doc. 95-1 at p. 5 subsection A.
38
   Backe v. Leblanc, 691 F.3d 645, 649 (5th Cir. 2012).
39
   Id. at 648
40
   Wicks v. Miss. State Emp't Servs., 41 F.3d 991 (5th Cir.1995)

                                                          8
     Case 2:19-cv-01384-MLCF-JVM Document 96 Filed 06/23/20 Page 9 of 13



practice” of constitutional violations. Yet the wide reaching scope of RFP 26 is too broad a request

on its face and is bound to catch mostly irrelevant materials – as it makes no pretense of narrowly

focusing upon a specific period of time, or even a particular grouping of inmates (e.g. only Orleans

Parish). This use of broad discovery runs afoul of qualified immunity.

       In this suit, the nexus of Plaintiff’s grievance arises out of an alleged failure to timely

authenticate the release of an inmate who was never legally in DPSC custody due to an error in

the sentencing minutes perpetuated by the Clerk of Court of Orleans Parish.

       RFP 26 is not reasonably calculated to produce such documents without also trapping and

extracting a vast array of irrelevant information.

          RFP 26 - All time computation worksheets for DOC inmates who were sentenced to
           parish time but who were sent to the DOC.

       This request asks for all time computation worksheets for all DPSC inmates from all

parishes in the State of Louisiana (not just Orleans Parish, which was the topic of conversation

during the April 20 telephone conference on RFPs 22-25), and not just those wherein an error in

the sentencing minutes perpetuated by the Clerk of Court of Orleans Parish erroneously

categorized a person serving parish time as being a “DPSC inmate.” The extra information RFP

26 demands would engulf the entire request, and thus shows how it is must be significantly limited

in its scope. To the extent that Plaintiff suggests that Defendants have previously submitted that

this request would be relevant, the telephone conference for RFPs 22-25 only referenced instances

wherein an Orleans Parish inmate had received improper sentencing minutes, not the blanket and

more expansive all “DOC inmates who were sentenced to parish time but who were sent to the

DOC” in Plaintiff’s request.

       When the defense of Qualified Immunity has been raised, discovery must be narrowly

tailored. Specifically, public officials are protected by Qualified Immunity from discovery that is

                                                     9
     Case 2:19-cv-01384-MLCF-JVM Document 96 Filed 06/23/20 Page 10 of 13



avoidable or overly broad.41 Plaintiff cites that Defendants have conceded that his request is

narrowly tailored, but that does not take into account how the Defendants clearly illustrated that

any potential “pull” would require the plaintiff to provide names of specific inmates for DPSC to

review. This sort of expansive discovery attempting to force the Defendants to create vast lists of

inmates has been thoroughly rejected by this Court in the companion cases to this suit, Grant v.

Leblanc.42

        In Grant, Chief Judge Brown ruled on Plaintiff’s Motion for Spoliation of Evidence /

Motion to Compel that:

        The Fifth Circuit, in Backe v. Leblanc, stated that even if a district court finds that a plaintiff
        “pled facts overcoming qualified immunity,” the district court can “authorize only
        discovery narrowly tailored to rule on [a defendant’s] immunity claims.” Here, Plaintiff
        requests the “[CAJUN] data for all DOC inmates who meet the criteria for inclusion in the
        February 2019 Pull Document, but for all months from January 2012 to the present.”
        Plaintiff is requesting CAJUN data from several years before—and several years after—
        his alleged overdetention. Plaintiff’s request is not “narrowly tailored” to rule on the
        qualified immunity defense presented in this case. For this reason, the Court will deny the
        motion to compel.

        Similarly, in RFP 26 Plaintiff is requesting “All time computation worksheets for [all]

DOC inmates who were sentenced to parish time but who were sent to the DOC.” This is not

narrowly tailored, and is far too overly broad to fit the criteria required by qualified immunity.

             B. Undue Burden

        As stated in the response to RDP 26, Plaintiff demands a vast amount of highly specific

data that is extraordinarily difficult to retrieve. Obtaining all of the information requested would

require a burdensome allocation of manpower, hours of labor, and technical skill that would

impose significant financial and time requirements upon the defendants. Specifically, this request



41
  Lion Boulos v. Wilson, 834 F.2d 504, 507–08 (5th Cir.1987).
42
  Rodney Grant v. Marlin Gusman et al. 17-cv-2797 2020 WL 1864857 (E.D.LA. April 13, 2017) (Finding
Plaintiff’s request was not “narrowly tailored” and was unduly burdensome.)

                                                    10
     Case 2:19-cv-01384-MLCF-JVM Document 96 Filed 06/23/20 Page 11 of 13



as written would require DPSC officials to “double check” all release records for all inmates in the

State of Louisiana who have ever been released, request transcripts of all sentencing hearings for

those persons released, and compare those transcripts with the official Court minutes in order to

discover whether or not a person was incorrectly assigned a hard labor sentence. This request is

simply too burdensome.

           Further, at no point has Plaintiff attempted to make inquiries as to why this process is

burdensome, or suggested any alternative methods that could be used to make it less burdensome.

     VI.      IF DEFENDANTS RESPONSES ARE DEEMED UNTIMELY, THEN THERE
              IS GOOD CAUSE SHOWING THAT OBJECTIONS TO PLAINTIFF’S
              REQUESTS FOR PRODUCTION SHOULD NOT BE WAIVED

           “[A]s a general rule, when a party fails to object timely to interrogatories, production

requests, or other discovery efforts, objections thereto are waived.”43 This rule applies with equal

force to both interrogatories under Federal Rule of Civil Procedure 33 and Requests for Production

of Documents under Federal Rule of Civil Procedure 34.44 Failure to provide written responses

within thirty days of service of the requests ordinarily waives all objections, unless the court

excuses the failure for good cause.45 The Court also retains discretion to decline to compel

discovery responses when the request exceeds the bounds of fair discovery, even if a timely

objection has not been made.46



43
   In re United States, 864 F.2d 1153, 1156 (5th Cir. 1989).
44
   B & S Equipment Co. v. Truckla, Nos. 09–3862, 10–832, 10–1168, 10–4592, 2011 WL 2637289, at *5 (E.D.La.
July 6, 2011)
45
   Enron Corp. Savings Plan v. Hewitt Associates, L.L.C., 258 F.R.D. 149, 153 (S.D.Tex.2009). “Generally, in the
absence of an extension of time or good cause, the failure to file a written response in the time fixed by the rule
constitutes a waiver of any objection.” Ordoyne v. McDermott, Inc., No. 99–3456, 2000 WL 1154616, at * 1 (E.D.La.
Aug. 14, 2000). See also B & S Equipment Co. v. Truckla, Nos. 09–3862, 10–832, 10–1168, 10–4592, 2011 WL
2637289, at *5 (E.D.La. July 6, 2011) (citations omitted) (finding that “the waiver provision applie[s] to both Rules
33 and 34.”); Boles v. National Heritage Realty, Inc., 2010 WL 3087472, at *6 (N.D.Miss. Aug. 6, 2010) (“Rule 34
requires that a response to a request for production-including objections-must be served within thirty days of service
of the request.”).
46
   Amir Athletic, LLC v. State Farm First and Casualty Co., No. 11–2082, 2012 WL 520658, at *2 (E.D.La. Feb.16,
2012).

                                                         11
        Case 2:19-cv-01384-MLCF-JVM Document 96 Filed 06/23/20 Page 12 of 13



           Within five days of receipt of RFP 26, Defendants raised overbreadth, undue burden, and

qualified immunity objections to RFP 26 in an email to counsel for the Plaintiff.47 Plaintiff then

agreed to significantly limit the scope of RFP 26.

           Assuming in arguendo that Defendants’ responses are untimely as to any other waivable

objections, Defendants have good cause for the delay. As evidenced by the lengthy and detailed

email exchanged between the parties, the Defendants arrived to a good faith conclusion that the

discovery responses, as they had been substantially altered in substance in Plaintiff’s May 4, 2020

email, were due on June 3, 2020 rather than May 29. To the extent that there was an error, and that

the responses were due on Friday May 29, Defendants provided objections and responses on the

following workday at 12:54 PM Monday June 1, 2020. The potential untimeliness of responses to

RFP 26 do not prejudice Plaintiff, nor prevent him from seeking further discovery as there is still

time remaining to conduct discovery.

           As such, to the extent that this Court may deem any objections waived by the Defendants,

the Defendants have shown that there is sufficient good cause for the Court to deem the objections

to RFP 26 to have not been waived.

       VII.    CONCLUSION

           In sum, the Plaintiff has failed to meet his burden to carry his premature Motion to Compel.

As such, Plaintiff’s Motion should be denied, and no attorney fees should be award.

[Signature block on next page]




47
     Rec Doc. 95-4 at p. 5 – From Wheeler, Jeffery “Beau” on May 4, at 3:19 PM.

                                                         12
    Case 2:19-cv-01384-MLCF-JVM Document 96 Filed 06/23/20 Page 13 of 13



Respectfully Submitted,

JEFF LANDRY
ATTORNEY GENERAL

 By: /s/ E. Bridget Wheeler                   s/Phyllis E. Glazer
 Erin Bridget Wheeler (TA) (LSBA#37546)       PHYLLIS E. GLAZER (LSBA #29878)
 ASSISTANT ATTORNEY GENERAL                   ASSISTANT ATTORNEY GENERAL
 Louisiana Department of Justice              Louisiana Department of Justice
 Litigation Division, Civil Rights Section    Litigation Division, Civil Rights Section
 1450 Poydras Street,                         1885 North Third Street, 4th Floor
 Suite 900                                    Post Office Box 94005 (70804-9005)
 New Orleans, Louisiana 70112                 Baton Rouge, Louisiana 70802
 Telephone:     (504) 599-1200                Telephone:     225-326-6300
 Facsimile:     (504) 599-1212                Facsimile:     225-326-6495
 E-mail:        WheelerEB@ag.louisiana.gov    E-mail:        glazerp@ag.louisiana.gov




                                             13
